 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, #204
     Sacramento, CA 95814
 3   (916)444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5   DARRON DIMITRI ROSS

 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,               )   Case No.: 2:18 CR 266 WBS
10                                           )
                          Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
11                                           )   PERIODS UNDER SPEEDY TRIAL
     vs.                                     )   ACT;[PROPOSED] FINDINGS
12                                           )
     WILLIS et al.,                          )   Date: August 12, 2019
13                                           )   Time: 9:00 a.m.
                          Defendants.        )   Judge: Honorable William B. Shubb
14                                           )

15

16         The United States of America through its undersigned counsel, Robert J,

17   Artuz, Special Assistant United States Attorney, together with counsel for

18   defendant Darron Dimitri Ross, John R. Manning, Esq., hereby stipulate the

19   following:

20         1.     By previous order, this matter was set for status conference on

21   August 12, 2019.

22         2.     By this stipulation the parties now move to continue the status

23   conference until September 30, 2019 and to exclude time between August 12,

24   2019 and September 30, 2019 under the Local Code T-4 (to allow defense

25   counsel further time to prepare).

26         3.     The parties agree and stipulate, and request the Court find the

27   following:

28
 1   a. Counsel for defendant Darron Dimitri Ross was appointed on February

 2      21, 2019.   The government has provided the defense with over 14,000

 3      pages of discovery, some audio recordings, and a voluminous amount

 4      of cellphone and email data.

 5   b. Counsel for the defendant needs additional time to review the

 6      discovery, conduct investigation, and interview potential witnesses.

 7      Furthermore, additional time is necessary as funding was recently

 8      authorized for an expert working on behalf of the defense.

 9   c. Counsel for the defendant believes the failure to grant a

10      continuance in this case would deny defense counsel reasonable time

11      necessary for effective preparation, taking into account the

12      exercise of due diligence.

13   d. The government does not object to the continuance.

14   e. Based on the above-stated findings, the ends of justice served by

15      granting the requested continuance outweigh the best interests of

16      the public and the defendant in a speedy trial within the original

17      date prescribed by the Speedy Trial Act.

18   f. For the purpose of computing time under the Speedy Trial Act, 18

19      United States Code Section 3161(h)(7)(A) within which trial must

20      commence, the time period of August 12, 2019, to September 30, 2019,

21      inclusive, is deemed excludable pursuant to 18 United States Code

22      Section 3161(h)(7)(A) and (B)(iv), corresponding to Local Code T-4

23      because it results from a continuance granted by the Court at the

24      defendant’s request on the basis of the Court’s finding that the

25      ends of justice served by taking such action outweigh the best

26      interest of the public and the defendant in a speedy trial.

27

28
 1            4.     Nothing in this stipulation and order shall preclude a finding that

 2   provision of the Speedy Trial Act dictate that additional time periods are

 3   excludable from the period within which a trial must commence.

 4

 5   IT IS SO STIPULATED.

 6
     Dated:        July 31, 2019                       /s/ John R. Manning
 7                                                     JOHN R. MANNING
                                                       Attorney for Defendant
 8                                                     Darron Dimitri Ross

 9

10   Dated:        July 31, 2019                       McGregor W. Scott
                                                       United States Attorney
11
                                                       by:   /s/ Robert J. Artuz
12                                                     ROBERT J. ARTUZ
                                                       Special Assistant United States
13                                                     Attorney

14

15

16                                             ORDER

17   IT IS SO FOUND AND ORDERED.

18   Dated:        August 2, 2019

19

20

21

22

23

24

25

26

27

28
